NO. 12-19-00007-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 SANDRA STONE, AS INDEPENDENT                                 §   APPEAL FROM THE
 EXECUTRIX OF THE ESTATE OF
 JAMES E. STONE,
 APPELLANT
                                                              §   COUNTY COURT AT LAW
 V.

 CHARLINE LANGFORD,
 APPELLEE                                                     §   NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Sandra Stone, as Independent Executrix of the Estate of James E. Stone, Appellant, and
Charline Langford, Appellee, filed a joint motion to dismiss this appeal. The motion states that
the parties compromised and settled their differences. No decision has been delivered in this
appeal. Accordingly, the joint motion to dismiss is granted, and the appeal is dismissed. See TEX.
R. APP. P. 42.1(a). In accordance with the parties’ agreement, costs are taxed against the party
incurring same.
Opinion delivered July 10, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

        TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 10, 2019


                                         NO. 12-19-00007-CV


                    SANDRA STONE, AS INDEPENDENT EXECUTRIX
                        OF THE ESTATE OF JAMES E. STONE,
                                    Appellant
                                       V.
                             CHARLINE LANGFORD,
                                     Appellee


                                Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. CV1513613)


                    THIS CAUSE came on to be heard on the joint motion to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the joint motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance. Costs are taxed against the party incurring
same.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.